NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




               United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                 Submitted March 11, 2009*
                                  Decided March 11, 2009

                                           Before

                             MICHAEL S. KANNE, Circuit Judge

                             DIANE P. WOOD, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No.  07‐3994

JERLENE HARRIS,                                     Appeal from the United States District
     Plaintiff‐Appellant,                           Court for the Northern District of
                                                    Illinois, Eastern Division.
       v.
                                                    No. 04 C 00695
CITY COLLEGES OF CHICAGO, OLIVE
HARVEY COLLEGE,                                     Joan B. Gottschall,
      Defendant‐Appellee.                           Judge.

                                         O R D E R

       Jerlene Harris appeals the denial of her motion to reconsider a judgment enforcing a
settlement agreement with her former employer, the City Colleges of Chicago.  We affirm. 

        Harris worked as an adult educator for City Colleges for more than sixteen years. 
She fell while on the job and injured her back, necessitating accommodations at work.  After


       *
         We granted the parties’ joint motion to waive oral argument.  See FED. R. APP. P.
34(f); CIR. R. 34(f).  Thus, the appeal is submitted on the briefs and the record. 
No. 07‐3994                                                                             Page 2

returning from medical leave in 2004, Harris received a letter from her supervisor telling her
not to return to work.  Later that month, she filed suit, claiming that City Colleges failed to
accommodate her disability and ultimately fired her on account of her disability in violation
of the Americans with Disabilities Act.  She also claimed that City Colleges retaliated
against her for filing with the EEOC a complaint against them while she was on medical
leave.  Finally, she claimed that City Colleges subjected her to a hostile work environment
and “converted” her personal property when they refused to return her belongings
following her termination.  

       The district judge referred the case to a magistrate judge for discovery supervision
and possible settlement.  A settlement conference was eventually held, and the parties
apparently reached an oral agreement.  At the conference’s conclusion, the parties on the
record stated the terms of their agreement.  Under the agreement, Harris would receive a
cash amount and favorable letter of recommendation in exchange for her promise not to
reapply to work at City Colleges and her release of any and all claims against City Colleges. 
Harris confirmed on the record that the terms the parties had recited were the ones to which
she agreed.  The magistrate judge reported that the case had settled, but the parties would
need time to memorialize their agreement in writing.  At some point later, however, Harris
began to have second thoughts about signing an agreement.  Over the next few weeks, she
expressed misgivings about certain provisions.  She asserted that, at the settlement
conference, she did not understand all the terms of the settlement and argued that the
settlement would negatively affect her retirement benefits.  After a hearing, the magistrate
judge concluded that the oral settlement should be enforced because the parties had reached
a valid agreement and Harris understood the relevant terms at the time.  

         Harris filed objections to the magistrate judge’s recommendation.  She asserted,
among other things, that her mental state on the day of the settlement conference was too
impaired to enter into an agreement; that the parties had not had a meeting of the minds as
to the written terms of the agreement; that some terms of the agreement made off the record
were not included among those recited on the record (such as an understanding that she
would receive a position with City Colleges if she were no longer disabled in the future);
and that the settlement would negatively affect her retirement benefits.  The district judge
overruled the objections, ordered that the oral settlement be enforced, and terminated the
case.   

       Harris did not appeal and nearly a year later moved pro se to reconsider the
judgment.  She argued that the settlement should not be enforced because it included terms
that she did not understand, such as the bar against future employment, and because it did
not address her retirement benefits.  She also asserted that her attorney committed “fraud”
on the court by affixing her name at the end of court documents.  The district judge denied
No. 07‐3994                                                                                   Page 3

Harris’s motion, finding that it was essentially an attempt to re‐litigate her case and thus
presented no valid basis for relief under Federal Rule of Civil Procedure 60(b).

        Harris appeals the denial of her motion for reconsideration.  She raises two new
theories of relief: she contends that the underlying judgment unconstitutionally infringes on
her right to contract and is therefore void under Rule 60(b)(4), and she argues that changed
circumstances (she claims now to be healthy enough to work) render the continued
enforcement of the settlement inequitable pursuant to Rule 60(b)(5).  Even construed
broadly, Harris’s motion to reconsider makes no mention of either theory, and arguments
raised for the first time on appeal are waived.  See Freeland v. Enodis Corp., 540 F.3d 721, 731
(7th Cir. 2008); Newkirk v. Vill. of Steger, 536 F.3d 771, 775 (7th Cir. 2008).  In any event, to the
extent these arguments target the settlement agreement itself, they should have been
brought in a direct appeal and not in a motion under Rule 60(b).  See Stoller v. Pure Fishing
Inc., 528 F.3d 478, 480 (7th Cir. 2008); Bell v. Eastman Kodak Co., 214 F.3d 798, 801 (7th Cir.
2000).

       Accordingly, the district court’s judgment is AFFIRMED.